Name: 98/414/EC: Council Decision of 8 June 1998 on the ratification by the European Community of the Agreement for the implementing of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling stocks and highly migratory fish stocks
 Type: Decision
 Subject Matter: environmental policy;  fisheries;  international law;  international affairs
 Date Published: 1998-07-03

 3.7.1998 EN Official Journal of the European Communities L 189/14 COUNCIL DECISION of 8 June 1998 on the ratification by the European Community of the Agreement for the implementing of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling stocks and highly migratory fish stocks (98/414/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 together with the first paragraph of Article 228(3), Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, for sea fishing, the Community is competent to adopt measures for the conservation and management of fisheries resources and to enter into external undertakings with other countries or international organisations; Whereas the Community has signed the United Nations Convention on the Law of the Sea, which obliges coastal States and States which engage in fishing on the high seas to cooperate in the conservation and management of straddling fish stocks and highly migratory fish stocks; Whereas the Community took part in international negotiations as part of the United Nations Conference on straddling fish stocks and highly migratory fish stocks, which ended with the adoption of the Agreement, and whereas it signed the Agreement on 27 June 1996; Whereas the aim of the Agreement is to ensure long-term conservation and sustainable use of straddling fish stocks and highly migratory fish stocks by providing for, inter alia, the strengthening of international fisheries organisations and international cooperation regarding these stocks; Whereas Community fishermen fish these stocks and whereas it is in the Community's interest to play an effective role in the regional fisheries organisations which will be responsible for implementing the Agreement; Whereas under Articles 1(2), 38 and 47 thereof, the Agreement is open to ratification by the European Community in accordance with Annex IX to the Convention on the Law of the Sea; Whereas the Community and its Member States have competence in the areas covered by the Agreement; whereas it is therefore necessary for the Community and its Member States simultaneously to become Contracting Parties in order to carry out together the obligations laid down in the Agreement and excercise together the rights it confers in cases of shared competence in order to guarantee uniform application of the Agreement in the context of the common fisheries policy, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling fish stocks (fish which are found both inside and outside exclusive economic zones) and highly migratory fish stocks is hereby ratified on behalf of the European Community. The text of the Agreement is attached to this Decision as Annex A. Article 2 1. The President of the Council shall deposit, on behalf of the European Community, the instrument of ratification and the declaration of competence set out in Annex B to this Decision, together with the interpretative declarations set out in Annex C to this Decision, with the Secretary-General of the United Nations, in accordance with Articles 38, 47 and 49 of the Agreement. 2. The instrument of ratification shall be deposited simultaneously with the instruments of ratification of all the Member States. At the same time the Member States shall confirm the declarations made by the Community on ratification of the Agreement. Article 3 Where the Community initiates a dispute settlement procedure as provided for by the Agreement, it shall be represented by the Commission. Before taking any action the Commission shall consult the Member States, taking into account binding procedural time limits. Done at Luxembourg, 8 June 1998. For the Council The President J. CUNNINGHAM (1) OJ C 367, 5. 12. 1996, p. 24. (2) OJ C 167, 2. 6. 1997, p. 126.